Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 1 of 13 PageID# 2322



                  REQUEST FOR PRODUCTION OF DOCUMENTS

          Plaintiff requests Goodman to produce complete and genuine copies of the

   following:

          UNLESS            OTHERWISE                  NOTED,             THE

   FOLLOWING REQUEST FOR PRODUCTION

   OF DOCUMENTS SEEKS DOCUMENTS AND

   ELECTRONICALLY STORED INFORMATION

   FOR THE TIME PERIOD BETWEEN JUNE 1,

   2017 AND THE PRESENT (the “RELEVANT

   PERIOD”)

          IF GOODMAN HAS NO DOCUMENTS

   RESPONSIVE                    TO           THE         FOLLOWING

   REQUESTS,                  THE             ANSWER              SHOULD

   CLEARLY                STATE               “NONE”           OR         “NO

   DOCUMENTS”.


                                          5
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 2 of 13 PageID# 2323



          1.      For purposes of determining Goodman’s ability to pay punitive damages:

                  a.      Goodman’s most recent financial statement, income and expense

   statement, statement of assets and liabilities, balance sheet, and/or statement of net worth;

                  b.      Any financial statement provided by Goodman to any person,

   including any bank, private lender or credit card company, between January 1, 2014 and

   the present for the purpose of obtaining credit; 1

                  c.      Goodman’s 2016, 2017 and 2018 federal income tax returns,

   together with all accompanying schedules and statements;

                  d.      Paystubs, deposit slips, 1099s, K-1s, bank account statements, or

   similar documents to show Goodman’s income in 2018 and 2019 (year-to-date).

          2.      All bank and brokerage account statements, PayPal statements, checks,

   wire or ACH confirmations, journals, spreadsheets, and other records that evidence, show

   or reflect any donations made by any person to Goodman (or to any account owned or

   maintained by Goodman) or to Crowd Source the Truth (“CSTT”).

          3.      Documents sufficient to identify the members of the CSTT community.

          4.      All bank and brokerage account statements, PayPal statements, checks,

   wire or ACH confirmations, journals, spreadsheets, and other records that evidence,

   demonstrate or show Goodman’s expenditure or disposition of donations received from

   members of the CSTT community.




          1
                 If Goodman no longer has possession of the documents, identify the lender
   or credit company to which he delivered the financial statement.

                                                 6
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 3 of 13 PageID# 2324



           5.     All documents that evidence, constitute, contain or reflect communications

   between Goodman and any member of the CSTT community relating to Plaintiff or this

   action, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

           6.     All documents that mention Plaintiff or that are of and concerning

   Plaintiff.

           7.     All documents that mention Cynthia McKinney (“McKinney”) or that are

   of and concerning McKinney.

           8.     Complete copies of all videos made or produced by Goodman that

   mention Plaintiff or that are of and concerning Plaintiff or this action.

           9.     Electronic copies of all videos that mention Plaintiff or that are of and

   concerning Plaintiff or this action, and that were uploaded by Goodman to YouTube or to

   any other website or platform on the Internet.

           10.    Copies of all itineraries, calendars, tickets, receipts, credit card statements,

   emails and other documents that evidence, show, reflect or refer to travel by Goodman

   (alone or with any person) relating to the videos at issue in Plaintiff’s Amended

   Complaint, including lodging, meals and entertainment during any such travel.

           11.    All documents that evidence, constitute, contain or reflect communications

   between Goodman and Negron, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

           12.    All documents that evidence, constitute, contain or reflect communications

   between Goodman and Lutzke, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.



                                                 7
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 4 of 13 PageID# 2325



          13.        All communications between Goodman and George Webb (“Webb”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          14.        All communications between Goodman and the State of New York

   (including any department of agency thereof) relating to Plaintiff, including, without

   limitation, all emails, text messages, direct messages, iMessages, voicemails, notes,

   memoranda, letters, correspondence, notices, complaints, responses, orders, and any other

   records.

          15.        All communications between Goodman and “Frank Bacon” a/k/a Tyroan

   Simpson (“Bacon”), including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          16.        All communications between Goodman and the person depicted or

   identified   as     “Squidward”   in     the   video   “Squidward      v.     Sponge    Bob”

   [https://www.youtube.com/watch?v=Z0Jqux7GQlI&feature=youtu.be] and in the video

   uploaded to streamable.com [https://streamable.com/zf4vl], including, without limitation,

   all emails, text messages, direct messages, iMessages, voicemails, letters and

   correspondence.

          17.        All communications between Goodman and Ralph O. Davis (“Davis”),

   including, without limitation, all emails, text messages, direct messages, iMessages,

   voicemails, letters and correspondence.

          18.        All   communications     between     Goodman   and        Scott   Creighton

   (“Creighton”), including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.



                                                  8
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 5 of 13 PageID# 2326



             19.      All communications between Goodman and the person depicted or

   identified as “What Big Eyes You Have” in the video “Fyreside Chat With What Big

   Eyes You Have” [https://www.youtube.com/watch?v=sV3bY-4pj4Y&feature=youtu.be],

   including, without limitation, all emails, text messages, direct messages, iMessages,

   voicemails, letters and correspondence.

             20.      All   communications    between    Goodman     and   Jake    Morphonios

   (“Morphonios”) relating to Plaintiff, including, without limitation, all emails, text

   messages, direct messages, iMessages, voicemails, letters and correspondence.

             21.      All communications between Goodman and Elizabeth Beck relating to

   Plaintiff or this action, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             22.      All communications between Goodman and Jared Beck relating to

   Plaintiff or this action, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             23.      All communications between Goodman and Quinn Michaels a/k/a Korey

   Atkin or Corey Atkin (“Michaels”) relating to Plaintiff, including, without limitation, all

   emails,     text    messages,   direct   messages,   iMessages,   voicemails,   letters   and

   correspondence.

             24.      All communications between Goodman and Kevin Shipp (“Shipp”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.




                                                  9
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 6 of 13 PageID# 2327



          25.    All communications between Goodman and Ole Dammegard and/or Cody

   Snodgres relating to Plaintiff, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

          26.    All communications between Goodman and Joe Napoli (“Napoli”) relating

   to Plaintiff, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

          27.    All   communications     between       Goodman   and    Field     McConnell

   (“McConnell”) relating to Plaintiff, including, without limitation, all emails, text

   messages, direct messages, iMessages, voicemails, letters and correspondence.

          28.    All communications between Goodman and Douglas Gabriel (“Gabriel”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          29.    All communications between Goodman and the person depicted or

   identified as the “Real Thomas Paine” in the video “The Real Thomas Paine of True

   Pundit Speak Out” [https://www.youtube.com/watch?v=CaVv7_ZFNcs] relating to

   Plaintiff, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

          30.    All communications between Goodman and Tone Vays (“Vays”) relating

   to Plaintiff, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

          31.    All communications between Goodman and Robyn Gritz (“Gritz”) relating

   to Plaintiff, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.



                                              10
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 7 of 13 PageID# 2328



          32.     All   communications      between     Goodman      and   Nathan     Stolpman

   (“Stolpman”) relating to Plaintiff, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

          33.     All communications between Goodman and Charles Ortel (“Ortel”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          34.     All communications between Goodman and Harmon Wilfred (“Wilfred”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          35.     All communications between Goodman and Roger Stone (“Stone”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          36.     All communications between Goodman and Jerome Corsi (“Corsi”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          37.     All communications between Goodman and David Hawkins (“Hawkins”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

          38.     All communications between Goodman and Scott Bennett (“Bennett”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.




                                                11
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 8 of 13 PageID# 2329



             39.      All communications between Goodman and Larry Klayman (“Klayman”)

   relating to Plaintiff or this action, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

             40.      All communications between Goodman and Angela Power-Disney

   (“Power-Disney”) relating to Plaintiff or this action, including, without limitation, all

   emails,     text    messages,   direct   messages,   iMessages,    voicemails,   letters   and

   correspondence.

             41.      All communications between Goodman and Bill Binney (“Binney”)

   relating to Plaintiff, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             42.      All communications between Goodman and Max Egan (“Egan”) relating

   to Plaintiff, including, without limitation, all emails, text messages, direct messages,

   iMessages, voicemails, letters and correspondence.

             43.      All communications between Goodman and William F. Kernan

   (“Kernan”) relating to Plaintiff, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.

             44.      All communications between Goodman and David Icke (“Icke”) relating

   to Plaintiff or this action, including, without limitation, all emails, text messages, direct

   messages, iMessages, voicemails, letters and correspondence.

             45.      All communications between Goodman and William McGill (“McGill”)

   relating to Plaintiff or this action, including, without limitation, all emails, text messages,

   direct messages, iMessages, voicemails, letters and correspondence.




                                                  12
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 9 of 13 PageID# 2330



          46.    All documents that evidence, constitute, contain or reflect communications

   between Negron and any member of the CSTT community.

          47.    All documents that evidence, constitute, contain or reflect communications

   between Lutzke and any member of the CSTT community.

          48.    All notes, memoranda and other records of conversations between

   Goodman and Negron.

          49.    All notes, memoranda and other records of conversations between

   Goodman and Lutzke.

          50.    Records of all telephone calls made by Goodman to Negron from any cell

   phone, smart phone, iPad, media device, land line, or computer.

          51.    Records of all telephone calls received by Goodman from Negron on any

   cell phone, smart phone, iPad, media device, land line or computer.

          52.    Records of all text messages sent by Goodman to Negron from any cell

   phone, smart phone, iPad, Blackberry or other device.

          53.    Records of all text messages received by Goodman from Negron.

          54.    Records of all telephone calls made by Goodman to Lutzke from any cell

   phone, smart phone, iPad, media device, land line, or computer.

          55.    Records of all telephone calls received by Goodman from Lutzke on any

   cell phone, smart phone, iPad, media device, land line or computer.

          56.    Records of all text messages sent by Goodman to Lutzke from any cell

   phone, smart phone, iPad, Blackberry or other device.

          57.    Records of all text messages received by Goodman from Lutzke.




                                              13
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 10 of 13 PageID# 2331



           58.    Complete copies of all audio-recordings of conversations between and

    among Goodman, Negron and Lutzke.

           59.    All documents relating to Lutzke’s credibility or bias and the reasons that

    she would not do a public show with Goodman, including the “pictures” or “(d) pics”

    referenced by Lutzke in the following comment:




           60.    A copy of any resume or CV for Goodman.

           61.    A list of all Twitter, YouTube, Facebook, Patreon, Periscope, Google Plus,

    Bitchute and/or Tinder accounts created, maintained or used by Goodman.

           62.    A list of all websites owned and/or operated by Goodman.

           63.    Any documents that identify the subscribers to the following YouTube

    channels:




                                              14
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 11 of 13 PageID# 2332



              https://www.youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBQ;
              (“Jason Goodman”)

              https://www.youtube.com/channel/UC6e48gru_N9w-tyqMCrI9Qw
              (“Crowdsource The Truth 2”

              https://www.youtube.com/user/21c3D
              (“21c3D”)

              “Crazy Dave’s Insane-a-torium”.

              64.      All communications between Goodman and any subscriber to the “Jason

    Goodman” YouTube channel relating to Plaintiff, including, without limitation, all

    emails,     text    messages,   direct   messages,   iMessages,   voicemails,   letters   and

    correspondence.

              65.      All communications between Goodman and any subscriber to the

    “Crowdsource The Truth 2” YouTube channel relating to Plaintiff, including, without

    limitation, all emails, text messages, direct messages, iMessages, voicemails, letters and

    correspondence.

              66.      All communications between Goodman and any subscriber to the “21c3D”

    YouTube channel relating to Plaintiff, including, without limitation, all emails, text

    messages, direct messages, iMessages, voicemails, letters and correspondence.

              67.      Copies of all tweets, retweets, replies, likes, shares, comments, posts,

    blogs, photographs, videos, messages or written content of any kind or nature posted by

    Goodman (or by any person acting at her direction) at any time on Twitter, Facebook,

    YouTube, or any other social media network or platform that mention Plaintiff or that are

    of and concerning Plaintiff.




                                                   15
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 12 of 13 PageID# 2333



            68.    Copies of all tweets, retweets, replies, likes, shares, comments, posts,

    blogs, photographs, videos, messages or written content of any kind or nature posted by

    Goodman (or any person acting at her direction) at any time on Twitter, Facebook,

    YouTube, or any other social media network or platform that mention Negron or Lutzke

    or that are of and concerning Negron or Lutzke.

            69.    Any calendar or day-timer, written or electronic.

            70.    All documents received by Goodman from any third-party, whether in

    response to a subpoena duces tecum or otherwise, that relate to the allegations in

    Plaintiff’s Amended Complaint and/or that support any answer or defense to the

    allegations in Plaintiff’s Amended Complaint.

            71.    Any and all documents that evidence, demonstrate or show that Plaintiffs,

    or either of them, committed “felony charity fraud” or “tax fraud” or “fraud” of any other

    kind.

            72.    Any and all documents that evidence or prove the following statements in

    Goodman’s answer [ECF No. 44] to Plaintiff’s Amended Complaint:




            73.    Any and all documents that evidence or prove that Plaintiff has conspired

    with Lutzke and/or D. George Sweigert (“Sweigert”) to harass or disrupt Goodman’s

    business, personal life, reputation, and/or to chill Goodman’s journalistic investigations.

            74.    All emails sent by Goodman from jason@21stcentury213d.com that

    mention Plaintiff or this action.


                                                 16
Case 3:17-cv-00601-MHL Document 136-1 Filed 07/02/19 Page 13 of 13 PageID# 2334



           75.    All documents that evidence, constitute, show or reflect any litigation hold

    imposed by Goodman or any effort by Goodman to preserve and protect documents and

    electronically-stored information, including, without limitation, documents that

    corroborate the representations in Goodman’s April 18, 2019 email that “All electronic

    documents I have created for more than a decade are stored. I do not deliberately delete

    things.”



           THESE REQUESTS ARE CONTINUING IN NATURE AS

    PROVIDED FOR IN THE RULES.

           PLAINTIFF          HEREBY          REQUESTS           THAT        GOODMAN

    SUPPLEMENT HIS DISCOVERY RESPONSES IMMEDIATELY

    UPON         RECEIPT         OF     ADDITIONAL              DOCUMENTS              AND

    INFORMATION.


    DATED:        May 15, 2019


                                 ROBERT DAVID STEELE
                                 EARTH INTELLIGENCE NETWORK



                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:      (804) 501-8272
                                        Facsimile:      (202) 318-4098
                                        Email:          stevenbiss@earthlink.net

                                        Counsel for the Plaintiffs


                                               17
